UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT No. 4) Arch Chemicals, Inc. (Name of Subject Company) Arch Chemicals, Inc. (Name of Person Filing Statement) COMMON STOCK, PAR VALUE $1.00 PER SHARE (Title of Class of Securities) 03937R102 (CUSIP Number of Class of Securities) Joseph P. Lacerenza, Esq. Secretary Arch Chemicals, Inc. 501 Merritt 7 P.O. Box 5204 Norwalk, CT 06856-5204 (203) 229-2900 (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of the persons filing statement) With copies to: Robert I. Townsend, III, Esq. Damien R. Zoubek, Esq. Cravath, Swaine & Moore LLP Worldwide Plaza 825 Eighth Avenue New York, NY 10019 Telephone: (212) 474-1000 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No. 4 (this “Amendment”) amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 of Arch Chemicals, Inc., a Virginia corporation (the “Company”), initially filed on July 15, 2011, as amended by Amendment No. 1 thereto filed on July 20, 2011, Amendment No. 2 thereto filed on July 26, 2011 and Amendment No. 3 thereto filed on July 29, 2011 (the “Initial Schedule 14D-9”). The Initial Schedule 14D-9 relates to the cash tender offer by LG Acquisition Corp., a Virginia corporation (the “Offeror”) and an indirect, wholly owned subsidiary of Lonza Group Ltd., a company organized under the laws of Switzerland (“Parent”), disclosed in a Tender Offer Statement on Schedule TO, dated July 15, 2011 (the “Schedule TO”), filed with the Securities and Exchange Commission, to purchase all of the outstanding common stock, par value $1.00 per share, of the Company (the “Company Common Stock”), at a price of $47.20 per share of Company Common Stock, net to the seller in cash, without interest thereon and less any required withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase, dated July 15, 2011 and in the related Letter of Transmittal, which were filed with the Schedule TO as Exhibits (a)(1)(A) and (a)(1)(B) thereto, in each case as may be amended or supplemented. Except as otherwise set forth below, the information set forth in the Initial Schedule 14D-9 remains unchanged and is incorporated by reference as relevant to the items in this Amendment. Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Initial Schedule 14D-9. ITEM 8.ADDITIONAL INFORMATION Item 8 of the Initial Schedule 14D-9 is hereby amended and supplemented by adding the following to the end of the subsection entitled“Certain Litigation”: “On August 2, 2011, GSS 5-08 Trust filed an amended complaint.The amended complaint names as defendants the Company, the members of our Board, Lonza and Merger Sub and alleges that the members of our Board breached their fiduciary duties to the Company’s shareholders in connection with the sale of the Company and that the Company, Lonza and Merger Sub aided and abetted the purported breaches of fiduciary duties.In support of the plaintiff’s claims, the amended complaint alleges that the proposed transaction between the Company and Merger Sub undervalues the Company and involves an inadequate sale process and preclusive deal protection devices, and that our Board has made materially misleading statements of fact and has failed to disclose to shareholders all material information about the proposed transaction.The GSS 5-08 Trust suit seeks to enjoin the transaction, to obtain damages and to impose a constructive trust in favor of plaintiff and the class upon any property and profits received by defendants as a result of wrongful conduct.It also seeks attorneys’ and other fees and costs, in addition to seeking other relief.” 1 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Amendment is true, complete and correct. Arch Chemicals, Inc. By: /s/Joseph P. Lacerenza Name: Joseph P. Lacerenza Title: Senior Deputy General Counsel and Secretary Dated: August 3, 2011 2
